


Exhibit 10.24

 

October 12, 2011

 

Dear Tom:

 

This will confirm our discussions about a leadership change at Rosetta Stone.

 

After review and discussions, the BOD together with you has agreed on the
following:

 

1.                                      The company will hire a search firm to
undertake the search for the new CEO. The BOD will appoint the new CEO and you
will participate and cooperate in that process.

 

2.                                      Until your successor is identified and
able to begin filling the CEO role, you will continue to serve as the Company’s
CEO and remain a Board member, subject to the terms of your various agreements.

 

3.                                      At the time you step down as CEO, it is
the BOD’s intention to elect you to the role of Chairman of the Board, subject
to condition 3 below.

 

4.                                      At the time you step down as CEO, your
employment agreement will be terminated, and you will receive a transition bonus
of $575,000, and those benefits you would have received if your employment had
been terminated under the employment agreement without “Cause” (subject to your
execution of a release in the form attached to your employment agreement).

 

5.                                      For as long as you continue to serve on
the Board, any unvested equity will continue to vest, and there will be no
requirement to exercise your vested options within any specific time frame -
just as if you were continuing in your employee role.

 

6.                                      On an ongoing basis, Pat Gross as lead
director, will assist in the transition and provide the BOD with sufficient
visibility and access to Management.

 

7.                                      We will announce this change after the
US stock markets close today.

 

Items 2 - 5 above are subject to the following conditions:

 

1.                                      While you continue to serve as an
officer, you continue to perform in good faith customary duties and obligations.

 

2.                                      While you continue to serve as a
director, you perform in good faith your board duties.

 

3.                                      The incoming CEO does not oppose your
appointment as Chairman.   As we have discussed, we cannot make your appointment
as Chairman a mandatory condition of his/her employment.

 

Thanks for all and I look forward to continuing building Rosetta Stone as the
global leader in language and learning technology with you,

 

Laurence Franklin,

 

/s/ Laurence Franklin

 

Chairman of the Board

 

Rosetta Stone

 

 

AGREED:

/s/ Tom Adams

 

Tom Adams

 

 

--------------------------------------------------------------------------------
